RESOLUCIÓN
Atendido el informe del Comisionado Especial, se separa involuntariamente del ejercicio de la abogacía y la notaría al Ledo. Elmer Ramírez Vicenty, efectivo inmediatamente. Regla 15 del Reglamento del Tribunal Supremo, 4 L.RR.A. Ap. XXI-A. Esto no es un desaforo, sino una medida especial de protección social. Además, se ordena a la directora de la Oficina de Inspección de Notarías que complete el trámite de archivo de la obra notarial del licenciado Ramí-rez Vicenty.
Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Señora Pabón Char-neco y los Jueces Asociados Señores Kolthoff Caraballo, Rivera García y Feliberti Cintrón no intervinieron.
{Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo